Title: To John Adams from James Lloyd, 2 March 1815
From: Lloyd, James
To: Adams, John


				
					Sir—
					Thursday Morning March 2, 1815.
				
				I have just had the honor to receive your respected favor of the 28th ulto. with its interesting enclosure, which I return immediately after perusal—by the confidence manifested in its communication you will be pleased to accept my thanks.—I agree with you Sir, most fully, both as to the very important value of the object in discussion, and that it ought not to be, and I hope never will be, surrendered.At the moment of reading the Letter of Mr J. Q. Adams, I was fearful that the ground taken by the British Commissioners was a tenable one, that of the effect of a war on pre-existing Treaties was a tenable one; but further reflection has convinced me, that such a construction cannot be sustained in this particular case, even admitting it to be the correct one upon general principles—I have however been able as yet to devote scarcely any attention, and very little reflection to the subject, my time since the receipt of that letter in addition to the ordinary claims on it, has Been occupied by a morning and afternoon attendance at the Council, to the business which at the close of a Session of the Legislature always becomes accumulated, and in some degree hurried.—I hope however in a few days to be more at leisure—when I will have the honor to address you more fully.—With very high respect / I am Sir / Yr mo: Obed Servt.
				
					J. Lloyd.
				
				
					Understanding that the Mail will not leave Boston for Quincy until Saturday, I have requested Mr Greenleaf to take charge of this letter, lest the enclosure might not otherwise reach you so soon as you would wish.—
				
			